UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.

VISION MAKERS, INC., a Pennsy!vania
corporation, NAJJAA BEN ABDULLAH
MUHAMMAD, also known as Henry R.

Haney, HON. PETER F. ROGERS, ORDER
Plaintiffs, 20 Civ. 9964 (PGG)
-against-

THE BRIDGEMAN ART LIBRARY
LIMITED, a foreign corporation, THE
BRIDGEMAN ART LIBRARY
INTERNATIONAL LIMITED, a foreign
company, CHRISTIE’S IMAGES INC., 4
Delaware corporation, CHRISTIE’S INC., a
New York corporation, CHRISTIE’S
INTERNATIONAL PLC, a foreign company,
CHRISTIE’S IMAGES LIMITED, a foreign
company, and DOES 1-10,

Defendants.

 

VISION MAKERS, INC., a Pennsylvania
corporation, NAJJAA BEN ABDULLAH
MUHAMMAD, also known as Henry R.

Haney, HON. PETER F. ROGERS,
21 Civ. 1046 (PGG)

Plaintiffs,

-against-

WALMART INC., a Delaware corporation,
and DOES 1-10,

Defendants.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

The conference currently scheduled for May 6, 2021 is adjourned sine die.
It is hereby ORDERED that the following schedule will apply to Defendants’
motions to dismiss:

1. Defendants’ motions are due by May 27, 2021;

2. Plaintiffs’ opposition is due by June 17, 2021; and

3. Defendants’ replies, if any, are due by June 24, 2021.

Dated: New York, New York

May 4, 2021
§O ORDERED.

foul Ang fl

Paul G. Gardephe
United States District "doe
